DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Kobana et al. (Kobana, US PGPub 2015/0203126).
	Referring to Claim 1, Baba teaches wherein an apparatus (Fig. 1 #1; [0015]) configured to acquire reflection information (Fig. 1 #2; [0020]) and image information (Fig. 1 #3; [0020]) and the object detection apparatus comprising a control system including a computer hardware processor executing instructions, wherein the instructions are configured to cause performance of operations comprising: detecting a position of a radar- detection target that is a target detected from the reflection information acquired from a radar apparatus (Fig. 2 #S120; [0041-0042]) that transmits scanning waves ([0023-0024]) ahead of a vehicle in a travel direction of the vehicle and that receives reflected waves reflected from a target, with the reflection information being based on the reflected waves; detecting a position of an image-detection target that is a target detected from the image information acquired from an image capture device (Fig. 2 #S130; [0049]) that captures an image of a region ahead of the vehicle in the travel direction of the vehicle ([0025]); determining whether the radar-detection target and the image-detection target 
	However, Baba teaches modifications being made to the collision mitigation unit, and determinations being made based on threshold values throughout the description. Kobana teaches nullifying operation of collision avoidance based on the change of distance between the vehicles; [0106].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the execution prevention section of Baba with the nullifying operation as taught by Kobana allowing the system to avoid the unwarranted use of the collision mitigation means when not absolutely necessary.
	Referring to Claim 2, Baba as modified by Kobana teaches wherein the operations further comprise halting execution of the collision mitigation control when the distance between the radar-detection target and the image-detection target has exceeded an error range during an 
	Referring to Claims 3 and 10, Baba teaches the vehicle includes an automatic braking section configured to apply automatic braking to the vehicle; [0026].
	Referring to Claims 4 and 11, Baba teaches the vehicle includes a notification section configured to notify a driver of an approach of an object as being the target; and execution of the notification is performed prior to performance of the automatic braking of the vehicle as executed by the automatic braking section; [0028].
	Referring to Claims 5 and 12-15, Baba teaches the positional relationship corresponds to the distance between the radar-detection target and the image-detection target being within a predetermined range; See Fig. 3A, 3B and 4 and associated text.
	Referring to Claim 6, Baba as modified by Kobana teaches wherein an apparatus configured to acquire reflection information and image information, the object detection apparatus comprising a control system including a computer hardware processor configured to execute instructions, wherein the instructions are configured to cause performance of operations comprising:-6-Application No.: PCT/JP2016/085931Filing Date:December 2, 2016 detecting a position of a radar- detection target that is a target detected from the reflection information acquired from a radar apparatus that transmits scanning waves ahead of a vehicle in a travel direction of the vehicle and that receives reflected waves reflected from a target, with the reflection information being based on the reflected waves; detecting a position of an image- detection target that is a target detected from image information acquired from an image capture device that captures an image of a region ahead of the vehicle in the travel direction of the vehicle; determining whether the radar-detection target and the image-detection 
	Referring to Claim 7, Baba as modified by Kobana teaches the operations further comprise cancelling the determination of the radar-detection target and the image-detection target as being identical in response to the distance between the radar-detection target and the image-detection target exceeding an error range during an interval designated from a point in which the identical target is determined until a determination time has lapsed; See modification section of text of Baba and PCS section of Kobana ([0106] in particular).
	Referring to Claim 8, Baba as modified by Kobana teaches acquiring reflection information and image information, the object detection method comprising: a radar-detection target position detection step of detecting a position of a radar-detection target that is a target detected from the reflection information acquired from a radar apparatus that transmits scanning waves ahead of a vehicle in a travelling direction of the vehicle and that receives reflected waves reflected from a target, the reflection information being based on the reflected waves; -7-Application No.: PCT/JP2016/085931Filing Date:December 2, 2016an image-detection target position detection step of detecting a position of an image- detection target that is a target detected from the image information acquired from the image capture device that captures an image of a region ahead of the vehicle in a travel direction of the vehicle; an 
	Referring to Claim 9, Baba as modified by Kobana teaches the collision mitigation step halts execution of the collision mitigation control when the distance between the radar-detection target and the image-detection target has exceeded an error range during an interval designated from a point at which the identical-target determination step determines the radar-detection target and the image-detection target as being identical until a determination time has elapsed; See modification section of text and PCS section of Kobana ([0106] in particular).
	Referring to Claim 16, Baba as modified by Kobana teaches a radar apparatus configured to transmit scanning waves ahead of the vehicle in the travel direction of the vehicle and receive reflected waves reflected from a target; an image capture device configured to capture an image of a region ahead of the vehicle in a travel direction of the vehicle, and an object detection apparatus configured to acquire reflection information and image information, the object detection apparatus comprising a control system including a computer hardware processor configured to execute instructions, wherein the instructions are configured to cause performance of operations comprising: Page 7 of 12Responsive to Office Action dated November 18, 2020detecting a position of a radar detection target that is a target detected from reflection information acquired from the radar apparatus, the reflection information being based on the reflected waves; detecting a position of an image detection target that is a target detected from image information acquired from the image capture device; determining whether the radar-detection target and the image-detection target are identical; determining that the radar-detection target and image-detection target are identical in response to a predetermined relationship, which is a positional relationship between the radar target and the image-detection target, being satisfied; determining a distance between the vehicle and the identical target; executing mitigation control for mitigating a collision between the vehicle and the identical target, in response to determining that the radar-detection target and the image detection target are identical and the distance between the vehicle and the identical target is smaller than a predetermined distance; and preventing execution of the mitigation control in response to the distance between the radar-detection target and the image-detection target having increased monotonically or having decreased monotonically for an interval longer than a predetermined interval; See Fig. 1-4 as well as the citations and rationale provided above with respect to Claims 1 and 5 for example and PCS section of Kobana ([0106] in particular).
	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646